Citation Nr: 0409295	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  01-09 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a positive 
tuberculin reaction.

3.  Entitlement to service connection for myopia.

4.  Entitlement to service connection for defective color 
vision.

5.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1970.

In a July 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for the right knee disorder, a positive 
tuberculin reaction (claimed as tuberculosis), myopia, 
defective color vision, post-traumatic stress disorder 
(PTSD), and major depressive disorder.  The RO denied service 
connection for those disabilities on the basis that the 
claims for service connection were not well grounded.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  Among other things, this law 
eliminated the concept of a well-grounded claim.  The new law 
also mandated that all claims for benefits denied or 
dismissed as not well grounded, and which became final during 
the period beginning on July 14, 1999, and ending on the date 
of the enactment of the VCAA, should be re-adjudicated, if a 
request for re-adjudication was filed by the claimant or the 
Secretary not later than two years after the date of the 
enactment of the VCAA.  VCAA, § 7, subpart (b).  

In a July 2000 statement the veteran expressed his 
disagreement with the July 1998 rating decision.  The RO 
determined that his statement could not constitute a notice 
of disagreement with the July 1998 decision, because it was 
filed more than one year following notice of the decision.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2003).  The RO interpreted his statement, however, as a 
request to re-adjudicate his claims for service connection, 
pursuant to the provisions of the VCAA regarding claims that 
had been denied as not well grounded.

In a June 2001 rating decision the RO again denied 
entitlement to service connection for the disabilities shown 
above, based on the substantive merits of the claims.  The 
veteran perfected an appeal of that decision.  In the context 
of that appeal, in a July 2002 rating decision the RO granted 
service connection for PTSD.  The Board of Veterans' Appeals 
(Board) finds, therefore, that the issue of entitlement to 
service connection for PTSD is no longer within its 
jurisdiction.

In a January 2004 statement the veteran claimed entitlement 
to an increased rating for PTSD.  This issue has not yet been 
developed by the RO, and is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a major 
depressive disorder is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
identified by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  A right knee injury was not shown during service, and the 
medical evidence does not show that the veteran's current 
right knee disorder is related to an in-service disease or 
injury.

3.  The medical evidence indicates that the positive 
tuberculin reaction noted during service did not result in a 
chronic disability.

4.  Myopia, a refractive error of the eye, is a congenital or 
developmental defect not subject to service connection.

5.  Defective color vision is a congenital or developmental 
defect not subject to service connection.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service, nor may degenerative joint disease of the 
right knee be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A chronic disability manifested by a positive tuberculin 
reaction was not incurred in or aggravated by active service, 
nor may tuberculosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Myopia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

4.  Defective color vision was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to compensation 
benefits for his right knee disability because he injured the 
knee while in service.  He contends that he is entitled to 
compensation benefits for a positive tuberculin reaction, 
myopia, and defective color vision because those impairments 
were noted in his service medical records.  He has not raised 
any arguments regarding entitlement to compensation benefits 
for a major depressive disorder.

Development of the Claim

The Board has considered the provisions of the VCAA, which 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).  In August 2001 VA 
issued regulations to implement the provisions of the VCAA, 
which are now codified at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

Prior to the re-adjudication of the veteran's claims, in 
February 2001 the RO notified him of the information and 
evidence needed to substantiate his claims.  The RO then 
informed him of the provisions of the VCAA and that, pursuant 
to those provisions, the RO would be re-adjudicating his 
claims for service connection.  The RO instructed him to 
submit evidence showing that his claimed disabilities were 
related to service.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claims.

In the September 2001 statement of the case and supplemental 
statements of the case issued in November 2001 and February 
2004, the RO informed the veteran of the regulatory 
requirements for establishing entitlement to service 
connection and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claims.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
Board notes that the documents in the claims file indicate 
that the veteran is receiving disability benefits from the 
Social Security Administration (SSA).  The evidence also 
indicates, however, that he was awarded benefits in 1990 due 
to a low back disorder, not any of the disabilities for which 
he is claiming entitlement to compensation benefits.  Because 
the available evidence indicates that the SSA records are not 
relevant to his claims, the Board finds that no reasonable 
possibility exists that obtaining those records would aid the 
veteran in substantiating his claims for compensation 
benefits.  See 38 U.S.C.A. § 5103A(c) (VA required to obtain 
relevant records from a Federal departments); see also 
38 C.F.R. § 3.159(c)(2).

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO provided the veteran VA medical examinations in May 
1998 and October 2001, but the examiners did not provide any 
opinion regarding the etiology or onset of the right knee 
disability.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has interpreted the statute as 
requiring VA to provide a medical examination or obtain a 
medical opinion in any compensation claim in which the 
veteran provides medical evidence of a current disability, 
lay evidence of an in-service disease or injury, and lay 
evidence of continuing symptomatology since service.  Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  The Court implied 
that an examination in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the veteran's statements.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran asserts that his currently 
diagnosed right knee disability was caused by an injury to 
the right knee that he received in the early 1960s.  His 
service medical records make no reference to a right knee 
injury, although the records do document other treatment that 
he received at that time.  As will be shown below, the Board 
finds that the veteran's statements regarding the in-service 
injury are not credible.  There is no medical evidence 
indicating that he had a right knee disability prior to May 
1998.  Because there is no evidence documenting the existence 
of a right knee disorder prior to May 1998, the Board finds 
that a medical opinion is not necessary to decide that claim, 
in that any such opinion could not establish the existence of 
the claimed in-service injury.  See also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Congenital or developmental defects and refractive errors of 
the eye are not diseases or injuries within the meaning of 
the applicable statutes.  38 C.F.R. § 3.303(c).

Where a veteran served for 90 days in active service, and 
arthritis or tuberculosis develops to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Analysis

Right Knee Disorder

The evidence shows that the veteran has degenerative joint 
disease, torn menisci, and contusion of the collateral 
ligaments in the right knee.  His claim is, therefore, 
supported by a current medical diagnosis of disability of the 
right knee.  The evidence does not show, however, that he 
incurred an injury to the right knee while in service, or 
that the currently diagnosed right knee disorder is otherwise 
related to service.  Hickson, 12 Vet. App. at 253.

The veteran stated that he injured his right knee by falling 
off a boom in the early 1960s, while serving on the USS 
Dixie, that was treated by the ship's medic.  As previously 
stated, his service medical records are silent for any 
complaints or clinical findings related to a right knee 
injury.  The records do show that he received treatment for 
other problems while on board the USS Dixie.  He underwent 
periodic physical examinations in October 1963, March 1964, 
and February 1966, and a separation examination in February 
1970, and none of those examinations revealed any 
abnormalities in the lower extremities.  The examiners 
documented various tattoos that the veteran had on the upper 
and lower extremities, but did not reference any scar on the 
right lower extremity.

The veteran initially claimed entitlement to VA compensation 
benefits in July 1971, at which time he did not report having 
incurred a right knee injury in service.  He was hospitalized 
in January 1971, and those records are silent for any 
complaints or clinical findings regarding a right knee 
injury.  He claimed entitlement to VA non-service connected 
pension benefits in January 1992, and did not then report 
having injured his knee in service.  

In his March 1998 claim for compensation benefits the veteran 
did not report having received any treatment for his right 
knee disability prior to September 1997, other than the 
claimed treatment in service.  The VA treatment records he 
referred to regarding his right knee disability do not show 
any treatment for that disability prior to August 2002.

During the May 1998 VA medical examination the veteran 
reported having had chronic pain in the right knee since 
suffering a 25-foot fall in the early 1960s.  He stated that 
an X-ray was not taken at that time.  Examination revealed 
crepitation in all movements of the knee joint, but no other 
abnormalities.  An X-ray study of the right knee was normal.  
The examiner provided a diagnosis of degenerative joint 
disease of the right knee, by clinical examination.

The veteran's private physician provided a report in July 
2000 in which he documented the veteran's report of having 
incurred a severe laceration to the right patella tendon in a 
fall in the early 1960s.  The veteran stated that the injury 
required sutures and healing time.  Examination revealed a 
deformity of the right patella and weakness of the right 
quadriceps muscle, but no other abnormalities.  He also had 
some mild arthritic changes in the patello-femoral joint.  
The examiner found that the patella deformity resulted from 
the injury that the veteran reported having received in 
service.

During the October 2001 VA examination the veteran reported 
having incurred a quadriceps tendon laceration while in 
service.  He then complained of decreased strength in the 
right lower extremity.  Examination of the right knee 
revealed a transverse, well-healed scar over the patella, and 
an X-ray then showed mild osteoarthritis.  That examination 
resulted in diagnoses of status post partial quadriceps 
tendon repair and degenerative joint disease of the right 
knee.

The veteran's private physician provided another report in 
April 2002, showing that the veteran reported that his right 
knee was significantly worse.  Examination revealed medial 
joint line tenderness, severe rotatory instability, and a 
positive McMurray's sign, as well as the patella deformity.  
The physician also indicated that the residuals of the injury 
incurred in service had progressed to the current disability 
in the right knee.

The veteran underwent a magnetic resonance image (MRI) of the 
right knee in May 2002 that revealed tears of the lateral and 
medial menisci, degenerative changes, a contusion of the 
medial collateral ligament, and a Baker's cyst.  He underwent 
arthroscopic surgery on the right knee for repair of the torn 
menisci in August 2002.

The only evidence of record indicating that the veteran 
incurred an injury to the right knee while in service 
consists of his own statements.  As a lay person the veteran 
is competent to provide evidence of observable symptoms, such 
as a fall and resulting laceration.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  In this case, however, the veteran's 
assertions are refuted by multiple physical examinations 
during service, and the absence of any medical evidence 
regarding the existence of a right knee disability for more 
than 25 years following his separation from service.  Because 
the veteran's assertions are contradicted by the 
contemporaneous medical evidence, the Board finds that his 
statements regarding the in-service injury to the right knee 
are not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).

The veteran's physician has provided the opinion that the 
current right knee disability is related to the injury 
incurred in service.  That opinion, however, is based on the 
veteran's reported history of having incurred such an injury, 
in that the physician stated that he did not begin treating 
the veteran until 1980.  The veteran's statements have has 
been found incredible and, therefore, non-probative.  Because 
the medical opinion is based on reported history that is not 
supported by the contemporaneous evidence, the medical 
opinion is not probative of a nexus between the currently 
diagnosed right knee disability and an in-service injury.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
history, and not his documented history, is not probative of 
etiology).

In summary, the veteran's claim for service connection for a 
right knee disorder is supported by medical evidence of a 
current diagnosis of disability.  The probative evidence does 
not, however, show the occurrence of a related injury in 
service, or that the current injury is related to service.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right knee disorder.

Positive Tuberculin Reaction

The veteran's service medical records disclose that in 
October 1967 a purified protein derivative (PPD) test, which 
is a tuberculin skin test for tuberculosis, was positive.  
Dorland's Illustrated Medical Dictionary 1768-69 (27th Ed. 
1988).  An 
X-ray study of the chest was then negative.  He was then 
given a course of medication therapy.  The service medical 
records are silent for any complaints or clinical findings 
indicating that the veteran developed tuberculosis at any 
time during service.

The VA and private treatment records indicate that the 
veteran reported, as part of his medical history, having had 
tuberculosis.  None of the medical records indicate that he 
now has, or has ever had, tuberculosis.  He has undergone 
multiple chest 
X-rays, which do not show any evidence of tuberculosis.  A VA 
examination in April 1998 resulted in a diagnosis of a 
history of pulmonary tuberculosis, which was based on the 
veteran's report of having had tuberculosis while in service.  
Because that diagnosis was based on history only, it is not 
probative of the veteran having, or having had, tuberculosis.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence).

The veteran contends that he is entitled to compensation 
benefits for the positive PPD test because that result is 
documented in his service medical records.  It is not 
sufficient, however, to show that the skin test was positive 
for tuberculosis in service; service connection cannot be 
granted in the absence of medical evidence showing that he 
currently has, or has chronic residuals of, tuberculosis.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (service 
connection requires medical evidence showing that the veteran 
has the claimed disability).  The Board finds, therefore, 
that the criteria for a grant of service connection are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to service connection for a positive 
tuberculin reaction.

Myopia, Defective Color Vision

The veteran's service medical records disclose that he had 
defective vision due to nearsightedness when he entered 
service in October 1959.  His visual acuity was then 
determined to be 20/400 in both eyes, corrected to 20/20.  
Each subsequent periodic examination documented the defective 
vision.  His color vision was normal on entering service, but 
defective color vision was documented beginning in October 
1963.  A VA examination in May 1998 resulted in a diagnosis 
of myopia.

The veteran also contends that he is entitled to compensation 
benefits for myopia and defective color vision because those 
abnormalities were documented in his service medical records.  
Refractive errors of the eye, including myopia, and defective 
color vision are, however, congenital or developmental 
disabilities that are not diseases or injuries within the 
meaning of the statutes pertaining to VA compensation 
benefits.  A congenital or developmental defect does not 
constitute a "disease" or "injury" as contemplated by the 
statute because it does not result from damage inflicted on 
the body by an external force (injury), or a deviation from 
or interruption of the normal structure or function of a 
part, organ, or system of the body (disease).  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.303(c) (2003).  For that reason the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for myopia and defective 
color vision.


ORDER

The claim of entitlement to service connection for a right 
knee disorder is denied.

The claim of entitlement to service connection for a positive 
tuberculin reaction is denied.

The claim of entitlement to service connection for myopia is 
denied.

The claim of entitlement to service connection for defective 
color vision is denied.


REMAND

In the June 2001 rating decision here on appeal the RO denied 
entitlement to service connection for PTSD and a major 
depressive disorder.  The veteran included both issues in his 
notice of disagreement and substantive appeal.  Although the 
RO subsequently granted service connection for PTSD, the 
veteran has not withdrawn his appeal of the denial of service 
connection for a major depressive disorder.  Because the VA 
treatment records show, following the diagnosis of PTSD in a 
March 2002 VA psychiatric examination, the continuing 
treatment for a major depressive disorder, not PTSD, the 
Board is unable to find that the claim for compensation 
benefits for a major depressive disorder has become moot.

The veteran's service medical records are silent for any 
complaints or clinical findings related to a psychiatric 
illness.  Following his separation from service, however, he 
started receiving treatment for chronic anxiety in August 
1970.  He then reported that he had been anxious since his 
separation from service.  A VA psychiatric examination in 
August 1971 resulted in a diagnosis of anxiety neurosis with 
somatizations, but the examiner was not asked to provide an 
opinion on whether that disability was related to service.  
Although the veteran has not reported having received any 
psychotherapy since 1970, he stated that his private 
physician has prescribed anti-anxiety or anti-depression 
medication for him since then.  The records of that treatment 
have not been requested.

VA treatment records document treatment for a major 
depressive disorder beginning in October 1997.  Although the 
RO provided the veteran a VA psychiatric examination in May 
1998, which resulted in a diagnosis of a major depressive 
disorder with psychosis, the examiner did not provide an 
opinion on whether, given the veteran's psychiatric history, 
the major depressive disorder was related to service.  Given 
the diagnosis of PTSD in March 2002, it is not clear from the 
available evidence whether the depression is a manifestation 
of PTSD, or a separate psychiatric diagnosis.  The Board 
finds, therefore, that additional development is required 
prior to adjudicating the veteran's appeal on this issue.

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should provide the veteran a 
VA psychiatric examination in order to 
obtain a medical opinion on whether his 
major depressive disorder is related to 
military service or the service-connected 
PTSD.  The claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct a psychiatric 
evaluation and, based on the results of 
the evaluation, review of the medical 
evidence of record, and sound medical 
principles, provide an opinion on whether 
any currently diagnosed psychiatric 
disorder is related to the veteran's 
military service.  In doing so the 
examiner should provide an opinion on 
whether the depression is a manifestation 
of PTSD, for which service connection has 
already been established, or is secondary 
to the PTSD.  If the examiner determines 
that the major depressive disorder is a 
separately identifiable disability that 
is not related to service, the examiner 
should distinguish the symptoms of the 
major depressive disorder from those of 
PTSD.  If the symptoms cannot be 
distinguished, the examiner should so 
state.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
major depressive disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



